Citation Nr: 1718374	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  15-38 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 1, 2009, for additional compensation benefits for dependents, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1948 to July 1952.  The Veteran died in January 2013; the appellant is his widow.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2015 decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center (PMC) in St. Paul, MN, granting an earlier effective date of September 1, 2009.

The Board notes the issue on appeal is most appropriately characterized as entitlement to an earlier effective date for additional compensation benefits for dependents, for purposes of accrued benefits.

The Board notes the appellant believes this appeal comes to the Board from a June 2010 claim by the Veteran, prior to the Veteran's unfortunate passing.  However, the RO notified the Veteran in February 2011 that his disability compensation would be increased to reflect the addition of his wife as a dependent, beginning July 2010.  The Veteran did not file a notice of disagreement (NOD) with VA within the time limit provided, and the determination became final.  See  38 C.F.R. § 20.302(a).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. The Veteran's service-connected compensation was granted at 100%, effective September 1956; 50%, effective October 1959; 30%, effective October 1963; and 100%, effective June 2010.

3. The Veteran submitted a claim for dependency August 27, 2009.

4. The Veteran died in January 2013.


CONCLUSION OF LAW

The criteria for an effective date of September 1, 2008, for a grant of additional compensation benefits for dependents, for purposes of accrued benefits have been met.  38 U.S.C.A. §§ 1155, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31 , 3.105, 3.114, 3.400, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In the instant case, the appellant has been notified of the reason for the denial of her effective date claim, and has been afforded the opportunity to present evidence and arguments with respect to this claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As discussed below, the resolution of the appeal turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As the appeal, decided below, turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Legal Criteria

When a veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which the veteran was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

Generally, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date for the award of additional compensation for a dependent is the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise. (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date the dependency arises; (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; (4) Date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).

In Gold v. Brown, 7 Vet. App. 315 (1995) the United States Court of Veterans Appeals (Court) determined that 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) govern factual circumstances such as in this case.  In Gold, similar to this case, the issue was entitlement to an earlier effective date for a spousal dependency allowance.  The Court in Gold observed that subject to the provisions of 38 U.S.C.A. § 5101 where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act and in no event shall such award or increase be retroactive for more than one year from the date of application.  See 38 U.S.C.A. § 5110(g).  In other words, while entitlement begins from that date, payment of said benefits begins on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

III. Legal Analysis

The Veteran received a 100 percent combined rating from September 1956 to October 1959.  In October 1959 the Veteran received a 50 percent combined rating.

The Veteran married the Appellant in June 1964, and submitted a copy of the marriage certificate in October 1965.

The Veteran submitted a birth certificate for one dependent in October 1965, and submitted an additional birth certificate for one dependent in May 1968. 

The Veteran received a combined rating of 30 percent in October 1969.

Effective October 1, 1978, Public Law 95-479 amended 38 U.S.C.§ 315 (now renumbered 38 U.S.C.A. § 1115 ) to provide additional compensation for dependents for any veteran with service-connected disabilities rated not less than 30 percent.  Therefore, the threshold criteria for basic entitlement to additional payment for dependents were met for the entire period on appeal.  38 U.S.C.A. § 1115.

The Board notes the RO awarded additional compensation for the Veteran's dependent spouse from September 1, 2009, the earliest date VA could construe a claim for dependency.  

The appellant contends an earlier effective date for additional dependency benefits is warranted, dating back to a change in the law on October 1978, which allowed for additional benefits for dependents to veterans compensated at a disability rating of 30 percent or higher.  The appellant contends that the Veteran never received any notice from VA of his right to apply for additional benefits as a result of the change in law, and so the Veteran never submitted the required supporting documents or a VA Form 21-686c, Declaration of Status of Dependents.

After a review of all the evidence of record, the Board finds that the undisputed evidence shows that the criteria for additional dependency benefits for the appellant, or an effective date of September 1, 2008, but no earlier, for additional dependency allowance have been met.

The Board notes that the Veteran reported his wife, the appellant, to the VA in October 1965, and he requested his dependents be added to his C-file in May 1968.  However, in 1968, with his service-connected disability rating of 30 percent, by law he was not eligible to receive additional compensation for his spouse or dependents.  Additionally, after the law changed in 1978, enabling the Veteran to receive additional dependency compensation, the Veteran did not provide any correspondence to the VA that could be construed as a claim for additional dependency benefits until August 27, 2009. 

As noted, the appellant contends that the RO should have given an effective date of October 1978, the effective date of Public Law 95-479, since the Veteran had notified VA of his wife and two children with proper documentation in in October 1965 and May 1968 respectively.  Furthermore, she states VA had the evidence necessary to grant dependents' benefits from the effective date of the liberalizing law, therefore inferring VA should adjudicate claims that are suggested by record. 

The appellant's allegations that the RO erred by not making the addition of a dependency allowance retroactive to the effective date of Public Law 95-479 lacks legal merit.  38 C.F.R. § 3.114 provides that one year prior to the date of application is the earliest effective date allowed where an application for dependency status is received more than one year after a liberalizing law becomes effective.  There is no evidence the Veteran applied for dependency status prior to August 27, 2009, and the appellant does not claim otherwise.  Since the law went into effect in October 1978 and the Veteran did not file a claim for dependency status until August 27, 2009, 38 C.F.R. § 3.114 precludes granting an effective date pursuant to Public Law 95-479 prior to August 27, 2008.  As such, an earlier effective date of September 1, 2008, one year prior to the earliest construed claim for dependency is warranted. 

In an effort to fully address the appellant's claim, the Board will address the argument that when the RO did not notify the Veteran in 1978 that he was entitled to additional benefits because of a liberalizing law that he was denied due process.

DVB Circular 21-78-10, issued in 1978, and providing guidance for the implementation of Public Law 95-479, stipulated that a preprinted computer letter would be sent as soon as possible (probably in mid-November 1978) to all veterans in receipt of compensation from 30 percent to 49 percent.  That letter advised that the new law provided compensation on account of a spouse, child or dependent for veterans having service-connected disability of 30 percent or more, and that if the claim for those benefits and necessary supporting evidence were received before October 1, 1979, the increased compensation for dependents would be effective from October 1, 1978.  Otherwise, the increased compensation would be available from the date of receipt of the evidence.  The reverse side of the letter contained a preprinted form which could be completed and returned to the RO.

The Board recognizes that there is no copy of this letter in the Veteran's file.  Notably, his claim file also does not contain any indication that this letter was returned as undelivered.  The Court has held that neither Public Law 95-479 nor 38 U.S.C.A. § 1115 created a duty to notify potential beneficiaries of the change in the law regarding additional compensation benefits for dependents where a veteran's combined service-connected disability rating was 30 percent.  Gold v. Brown, 7 Vet. App. 315, 318-19 (1995).  Significantly, the Veteran's informal dependency claims in 1965 and 1968 were submitted when the rating for the Veteran's service connected disability did not create eligibility for additional compensation for a dependent.  Once the liberalizing law became effective, the RO did not have a duty to review his claims file to determine whether the evidence showed he was already eligible under the liberalizing law.  Consequently an earlier effective date for additional monthly compensation for a dependent spouse from October 1978 is not warranted.

The Court has applied a presumption of regularity to all manner of VA processes and procedures official acts, and, "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision). Clear evidence is required to rebut the presumption of regularity.  See id; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  There is no evidence showing that the notice was undeliverable to the Veteran.  Even assuming arguendo that the 1978 notice letter was not sent to the Veteran, as noted, in Gold, supra, the Court held that VA was not under any duty to inform the Veteran of the change in the 1978 liberalizing law.  The Court upheld this decision in McCay v. Brown, 9 Vet. App. 183, 188 (1996) stating that a veteran who did not file dependency allowance application until 12 years after he first met the criteria pursuant to a new law could only obtain allowance no earlier than one year prior to date of application.

In order for a Veteran to receive a benefit paid or furnished under the laws administered by the Secretary, he must file a claim in the form prescribed by the Secretary.  38 U.S.C.A. § 5101 (2014); 38 C.F.R. § 3.151(a) (2016).  Hence, while the Veteran became entitled to additional disability compensation for dependence in October 1978, he did not submit a proper claim for such additional disability compensation until August 2009.  As noted previously, in order for any VA benefits to be paid to any individual, a specific claim must be filed for such a benefit. 

Here, in this Board decision, the effective date has been set as September 1, 2008, one year prior to the date of the Veteran's claim for dependency.  For these reasons, the Board finds that an effective date of September 1, 2008 for the award of dependency benefits for the Veteran's wife is granted, but granting an effective date prior to September 1, 2008 would be without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an effective date of September 1, 2008, for additional compensation benefits for dependents is granted.


____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


